Citation Nr: 1115833	
Decision Date: 04/22/11    Archive Date: 05/04/11

DOCKET NO.  08-20 537	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, South Carolina


THE ISSUES

1.  Entitlement to service connection for gastroesophageal reflux disease (GERD), to include as secondary to medications taken for service-connected right knee arthritis and instability.

2.  Whether new and material evidence has been received to reopen a claim for service connection for hypertension, to include as secondary to medications taken for service-connected right knee arthritis and instability.


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

A. C. Mackenzie, Counsel


INTRODUCTION

The Veteran served honorably on active duty from March 1971 to May 1974 and from June 1974 to January 1977.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an April 2007 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Columbia, South Carolina.  The Veteran appeared for a Travel Board hearing in September 2010.

As to the GERD claim, the Board notes that the RO received additional VA treatment records from May 2010 subsequent to the February 2009 Supplemental Statement of the Case (SSOC).  These records contain notations of GERD but do not contain any additional information (i.e., regarding etiology) beyond referencing a disability that was already well-established in the claims file prior to the February 2009 SSOC.  The Board thus finds that these records are not "pertinent" to the specific issue at hand and do not warrant a remand under 38 C.F.R. § 19.31 (2010).

The Board also notes that the Veteran's hypertension claim appears to have been addressed on a de novo basis in a February 2009 Supplemental Statement of the Case.  As described below, this claim was previously denied in two unappealed rating decisions.  The Board has a legal duty to address the "new and material evidence" requirement of 38 C.F.R. § 3.156 (2010) regardless of the actions of the RO and has recharacterized the issue accordingly.  Barnett v. Brown, 8 Vet. App. 1, 4 (1995), aff'd 83 F.3d 1380 (Fed. Cir. 1996); see also McGinnis v. Brown, 4 Vet. App. 239, 244 (1993).

The reopened claim for service connection for hypertension is addressed in the REMAND portion of the decision below and is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.



FINDINGS OF FACT

1.  The Veteran's current GERD has not been shown to be etiologically related to service or to medications taken for service-connected right knee arthritis and instability.

2.  The Veteran's claim for service connection for hypertension was previously denied in unappealed September 1995 and April 2005 rating decisions.

3.  Evidence received since the April 2005 rating decision is new and tends to support the possibility of a causal relationship between pain medications taken for service-connected right knee disorders and hypertension.


CONCLUSIONS OF LAW

1.  GERD was not incurred in or aggravated by service, or as secondary to medications taken for service-connected right knee arthritis and instability.  38 U.S.C.A. §§ 1110, 5103, 5103A, 5107 (West 2002 & Supp. 2010); 38 C.F.R. §§ 3.159, 3.303, 3.310 (2010).

2.  New and material evidence has been received to reopen a claim for service connection for hypertension, to include as secondary to medications taken for service-connected right knee arthritis and instability.  38 U.S.C.A. §§ 5103, 5103A, 5107, 5108, 7104, 7105 (West 2002 & Supp. 2010); 38 C.F.R. §§ 3.156, 3.159 (2010).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Entitlement to service connection for GERD

Upon receipt of a complete or substantially complete application for benefits, VA is required to notify the claimant and his or her representative, if any, of any information and medical or lay evidence that is necessary to substantiate the claim.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b).  In accordance with 38 C.F.R. § 3.159(b)(1), proper notice must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.   Such notice should also address VA's practices in assigning disability evaluations and effective dates for those evaluations.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  While the required notice should be furnished prior to the issuance of the appealed rating decision, any initial errors of notice will not be prejudicial if: 1) corrective actions (e.g., issuance of a post-adjudication notice letter containing the required information) are taken, and 2) the appeal is readjudicated (e.g., in a Supplemental Statement of the Case).  See Mayfield v. Nicholson, 499 F.3d 1317 (Fed. Cir. 2007).  

In this case, the Veteran was furnished with an October 2006 letter meeting the notice requirements of 38 C.F.R. § 3.159(b), addressing the claim requirements of 38 C.F.R. § 3.303 and 3.310, and providing the information required under Dingess.  The elements of the claim, as well as the types of evidence that would contain pertinent findings, were discussed during the September 2010 hearing.  See Bryant v. Shinseki, 23 Vet. App. 488 (2010).  

VA also has a duty to assist the Veteran with the development of facts pertinent to the appeal.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159(c).  This duty includes the obtaining of "relevant" records in the custody of a Federal department or agency under 38 C.F.R. § 3.159(c)(2), as well as records not in Federal custody (e.g., private medical records) under 38 C.F.R. § 3.159(c)(1).  VA will also provide a medical examination if such examination is determined to be "necessary" to decide the claim.  38 C.F.R. § 3.159(c)(4).

In this case, the Board has obtained all records of reported VA treatment for GERD.  The Veteran has not described any private treatment for GERD.  Although the Veteran has not asserted GERD dating back to service (he cited 1988 as the onset date during his hearing), VA has obtained service treatment and personnel records spanning the entirety of his active duty service.  He was also afforded a VA examination in February 2008 that was fully adequate in addressing the nature and etiology of the claimed disorder, with the examiner having reviewed the claims file in conjunction with the examination.

Overall, there is no evidence of any VA error in notifying or assisting the Veteran that reasonably affects the fairness of this adjudication.  

Service connection may be granted for a disability resulting from disease or injury incurred in or aggravated by service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303(a).  Service connection requires competent evidence showing: (1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service.  Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004); see also Caluza v. Brown, 7 Vet. App. 498 (1995).  For the showing of chronic disease in service, there is required a combination of manifestations sufficient to identify the disease entity and sufficient observation to establish chronicity at the time.  If chronicity in service is not established, a showing of continuity of symptoms after discharge is required to support the claim.  38 C.F.R. § 3.303(b).  Service connection may also be granted for any disease diagnosed after discharge when all of the evidence establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).  

Additionally, disability which is proximately due to, or results from, another disease or injury for which service connection has been granted shall be considered a part of the original condition.  38 C.F.R. § 3.310(a).  Any increase in severity of a nonservice-connected disease or injury that is proximately due to or the result of a service-connected disease or injury, and not due to the natural progress of the nonservice-connected disease, will be service connected.  However, VA will not concede that a nonservice-connected disease or injury was aggravated by a service-connected disease or injury unless the baseline level of severity of the nonservice-connected disease or injury is established by medical evidence created before the onset of aggravation or by the earliest medical evidence created at any time between the onset of aggravation and the receipt of medical evidence establishing the current level of severity of the nonservice-connected disease or injury.  38 C.F.R. § 3.310(b); see also Allen v. Brown, 7 Vet. App. 439, 448 (1995). 

In this case, the Veteran's service treatment and post-service medical records are entirely negative for GERD or any other upper gastrointestinal symptomatology prior to December 2003, when esophageal reflux was first noted in a VA treatment record.  Subsequent VA treatment records further address this finding, without containing information as to whether there is a link between gastroesophageal reflux and any specific medications taken by the Veteran.

The question of secondary causation was addressed in the report of a February 2008 VA hypertension examination.  The Veteran reported being diagnosed with GERD in 2003 and indicated that he believed that this disease was related to nonsteroidal anti-inflammatory medications (e.g., ibuprofen).  The examiner, who reviewed the claims file, diagnosed GERD but found this disability to be "unrelated" to the Veteran's medications.  The examiner's rationale was that if the medications were the cause of acid reflux, it would be expected that the Veteran's symptoms would have improved after discontinuation.  As the Veteran continued to have gastroesophageal reflux, however, the examiner found that "the two are mutually exclusive."

In this case, as indicated in his statements and in his September 2010 hearing testimony, the Veteran has not asserted that GERD has existed continuously since service but is instead causally related to the use of pain medications for service-connected right knee disabilities.  The Board does not doubt the sincerity of the Veteran's beliefs and has no cause to question his credibility.  As a general matter, however, a layperson is not capable of opining on matters requiring medical knowledge.  See 38 C.F.R. § 3.159(a)(2); see also Routen v. Brown, 10 Vet. App. 183, 186 (1997) ("a layperson is generally not capable of opining on matters requiring medical knowledge").  Here, as the question before the Board concerns only a medical matter of secondary causation, rather than continuously observable symptoms since service, the Board must find that the Veteran is unable to provide a competent medical opinion in view of his lack of medical training, credentials, or other demonstrated expertise.  This finding is underscored by the fact that the disability at issue concerns internal organs of the upper gastrointestinal system that are certainly not capable of lay observation.  See 38 C.F.R. § 4.114, Diagnostic Code 7346.  The Board must therefore find that the Veteran's lay evidence lacks probative value.

The only other evidence of record potentially supporting the Veteran's claim is pharmaceutical documentation submitted in November 2006 that suggests a possible linkage between certain pain medications and gastrointestinal problems.  The Board does not dispute that this linkage has been shown in certain patients, but there is no medical documentation of record to suggest such causation here.  Indeed, the February 2008 VA examination report specifically indicates the opposite.

Overall, the preponderance of the evidence is against the Veteran's claim for service connection for GERD, to include as secondary to medications taken for service-connected right knee arthritis and instability, and this claim must be denied.

In reaching this determination, the Board acknowledges that VA is statutorily required to resolve the benefit of the doubt in favor of the Veteran when there is an approximate balance of positive and negative evidence regarding the merits of an outstanding issue.  That doctrine, however, is not applicable in this case because the preponderance of the evidence is against the Veteran's claim.  See Gilbert v. Derwinski, 1 Vet. App. 49, 55 (1990); 38 U.S.C.A. § 5107(b).

II.  Whether new and material evidence has been received to reopen a claim for service connection for hypertension

Preliminarily, the Board notes that the claim on appeal is being reopened and is subject to additional development on remand, as described below.  Accordingly, the Board will not address whether VA has fulfilled the notification and assistance requirements described above, as further action is being requested in this case.      

Generally, a final rating decision or Board decision may not be reopened and allowed, and a claim based on the same factual basis may not be considered.  38 U.S.C.A. §§ 7104, 7105.  Under 38 U.S.C.A. § 5108, however, "[i]f new and material evidence is presented or secured with respect to a claim which has been disallowed, the Secretary shall reopen the claim and review the former disposition of the claim."

Under 38 C.F.R. § 3.156(a), the revised provisions of which are effective in this case because the Veteran's claim was received subsequent to August 29, 2001, "new and material evidence" means evidence not previously submitted to agency decisionmakers which, by itself or in connection with evidence previously included in the record, "relates to an unestablished fact necessary to substantiate the claim." New and material evidence can be "neither cumulative nor redundant" of the evidence of record at the time of the last prior final denial of the claim and must also "raise a reasonable possibility of substantiating the claim."  

For the purpose of establishing whether new and material evidence has been submitted, the credibility of the evidence, although not its weight, is to be presumed.  Justus v. Principi, 3 Vet. App. 510, 513 (1992).

In this case, the Veteran's initial claim for service connection for hypertension was denied in rating decisions issued in September 1995 and April 2005 on the basis that there was no evidence of hypertension that was incurred in or aggravated by service.  The Veteran was notified of both decisions in the month of issuance but did not respond within one year of either decision.  Both decisions are accordingly 
"final" under 38 U.S.C.A. § 7105(c).   

In conjunction with his November 2006 claim, the Veteran submitted pharmaceutical documentation to corresponding to his prescription for clonidine.  This documentation recommends checking the labels on other medications, including nonsteroidal anti-inflammatory drugs "because they may contain ingredients that could increase your blood pressure."  The examiner who conducted the February 2008 VA examination addressing this disability further pointed out that "although nonsteroidal anti-inflammatories can cause a transient elevation in blood pressure, it is often reversible with discontinuation of such therapy."  

Overall, the Board is satisfied that this evidence does at least pertain to the unestablished question of a possible causal link between the Veteran's medications for his right knee disabilities and his hypertension.  It therefore raises a reasonable possibility of substantiating the claim for service connection for hypertension, and the claim will be reopened.  For reasons described below, however, the Board finds that an adjudication of this claim is not warranted until additional development is accomplished on remand.


ORDER

Entitlement to service connection for GERD, to include as secondary to medications taken for service-connected right knee arthritis and instability, is denied.

New and material evidence having been received, the claim for service connection for hypertension, to include as secondary to medications taken for service-connected right knee arthritis and instability, is reopened; to this extent only, the appeal is granted.


REMAND

Having reopened the Veteran's claim for service connection for hypertension, the Board notes that during his September 2010 Travel Board hearing, he reported while discussing his hypertension claim that he began treatment at the VA Medical Center (VAMC) in Houston, Texas in 1979, was seen in 1980 and 1981, and then began treatment at the Dorn (Columbia) VAMC in 1981.  As to the Houston VAMC treatment, the claims file does contain a VA examination report from December 1979, but there are no records of outpatient treatment from the noted period of time in the claims file.  The Board thus finds that efforts should be made to obtain such records from this facility prior to adjudicating the Veteran's claim. 

The Board also notes that the Veteran's February 2008 VA hypertension examination addressed the question of a causal link between hypertension and medications taken for his service-connected knee disorders, but the examination report did not address whether there was a causal nexus to service.  The Board finds this opinion to be important, as a July 1971 service treatment record documents multiple elevated blood pressure readings.  A further examination is thus "necessary" under 38 C.F.R. § 3.159(c)(4).

Moreover, the notice letter from November 2006 does not appear to address the Veteran's claim under the secondary service connection provisions of 38 C.F.R. § 3.310.  This procedural error must be corrected, with a new letter, on remand.  38 C.F.R. §§ 3.159(b), 19.9 (2010).

Accordingly, the case is REMANDED for the following action:

1.  A letter should be sent to the Veteran explaining, in terms of 38 U.S.C.A. §§ 5103 and 5103A, the need for additional evidence regarding the claim for service connection for hypertension.  This letter must inform the Veteran about the information and evidence that is necessary to substantiate the claims and provide notification of both the type of evidence that VA will seek to obtain and the type of evidence that is expected to be furnished by the Veteran.  The provisions of 38 C.F.R. § 3.310 concerning secondary service connection must be addressed in this letter.

2.  Then, the Houston VAMC must be contacted, and all records of treatment of the Veteran must be requested.  All records obtained pursuant to this request must be included in the Veteran's claims file.  If the search for such records has negative results, documentation to that effect should be included in the claims file.

3.  The Veteran should then be afforded a VA hypertension examination, with an appropriate examiner who has reviewed the claims file.  Based upon the examination findings, the Veteran's reported history, and the claims file review, the examiner must provide an opinion as to whether it is at least as likely as not (e.g., a 50 percent or greater probability) that hypertension was first manifest in service or within one year thereafter.  All opinions must be supported by a complete rationale in a typewritten report.

4.  After completion of the above development, the Veteran's claim of entitlement to service connection for hypertension, to include as secondary to medications taken for his service-connected right knee disabilities, should be readjudicated.  If the determination remains adverse to the Veteran, he should be furnished with a Supplemental Statement of the Case and given an opportunity to respond.

The Veteran has the right to submit additional evidence and argument on this matter.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).



______________________________________________
JOHN L. PRICHARD
Acting Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


